433 F.2d 386
Eugene N. COOKMEYER, Plaintiff-Appellant,v.LOUISIANA DEPARTMENT OF HIGHWAYS, Defendant-Appellee.
No. 29546 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
October 27, 1970.

Gerald P. Webre, Leonard A. Calcagno, Metairie, La., for plaintiff-appellant.
Philip K. Jones, Norman L. Sisson, Baton Rouge, La., Jesse S. Guillot, New Orleans, La., for defendant-appellee.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM.


1
The plaintiff-appellant fell from his motorcycle while crossing a pontoon bridge on a state highway. He sued the state department of highways for injuries thus sustained. The District Court held that it lacked admiralty jurisdiction because the structure was, in fact, a bridge and not a vessel.


2
The decision of the District Court is reported, 309 F.Supp. 881 (E.D., La., 1970).


3
We affirm on the published opinion of the court below.


4
Affirmed.



Notes:


*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I